DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, Species AE, claims 5-9 in the reply filed on 10/13/2021 is acknowledged.
Claims 1-4, 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites “an importance of the air handling unit”. The term "an importance" in claim 5 is a relative term which renders the claim indefinite.  The term "importance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, as used to qualify the nature of the air handling unit, this term renders the same indeterminate and the claim (and all claims depending therefrom) indefinite with regard to the scope of protection sought thereby.
Regarding claim 9, claim 9 recites “controlling comprises controlling as a function of the aperture setting, other aperture settings for other air handling units feed by the chilled water, the one or more parameters, and other one or more parameters for the other air handling units feed by the chilled water” which renders the claim indefinite because “other aperture settings for other air handling units feed by the chilled water…and other one or more parameters for the other air handling units feed by the chilled water” is unclearly written and vague.  It is unclear what is meant by “other air handling units” and appears the word “feed” should be “fed”. Clarity is advised.
Claims 6-8 are rejected based on dependency from a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgins (US 20110022236).
Regarding claim 5, Higgins teaches a method for use of a chiller (112), the method comprising: determining an aperture (chilled water valve % open, Fig. 13) setting of a valve (chilled water valve, paragraph 0073-0074, 0151-0152 in an air handling unit (124); determining one or more parameters from the group of: a discharge temperature of air at the air handling unit (For example, when cooled air from an air handler 124 is warmer than desired a critical zone reset may occur, paragraph 0150); and controlling flow of the chilled water of the chiller as a function of the aperture setting and the one or more parameters (opening of chilled water valve, as cooling is met chilled water valves close, paragraph 0151-0152). 
Regarding claim 7, Higgins teaches wherein controlling comprises adjusting a value for the aperture setting as a function of the one or more parameters (opening of chilled water valve, as cooling is met chilled water valves close, paragraph 0150-0152).
Regarding claim 9, in view of indefiniteness, Higgins teaches controlling comprises controlling as a function of the aperture setting (paragraph 0150-0152).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Huelle et al (US 4475686).
Regarding claim 6,  Higgins teaches controlling comprises controlling as a function of the aperture setting based on a discharge temperature of air at the air handling unit (paragraph 0161) but fails to teach the parameter a size of the valve of the air handling unit.
However, Huelle teaches a size of the valve of the air handling unit (to adapt to different valve sizes, different positions of installation and different refrigerants, various settings can be control unit 35, Col. 6, lines 17-20) to provide a valve of the aforementioned kind which permits a much freer adaptation to different operating conditions.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of Higgins to include a size of the valve of the air handling unit in view of the teachings of Huelle to provide a valve of the aforementioned kind which permits a much freer adaptation to different operating conditions. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Lu et al (US 20140033753).
Regarding claim 8, Higgins teaches the invention but fails to explicitly teach controlling comprises controlling as a function of a variable pressure curve in a proportional integral derivative control loop.
However, Lu teaches controlling as a function of a variable pressure curve in a proportional integral derivative control loop (paragraph 0051, 0056, 0099, 0117) to improve the efficiency of the cooling systems.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of Higgins to include a controlling as a function of a variable pressure curve in a proportional integral derivative control loop in view of the teachings of Lu to improve the efficiency of the cooling systems. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763